Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 27, 2019

                                      No. 04-19-00476-CV

                         IN THE INTEREST OF A.R.R., A CHILD,

                  From the 38th Judicial District Court, Medina County, Texas
                               Trial Court No. 18-05-24951-CV
                           Honorable Cathy Morris, Judge Presiding


                                         ORDER
        On July 9, 2019, the trial court signed an order terminating Appellant’s parental rights to
A.R.R., and Appellant filed a notice of appeal on July 11, 2019. See TEX. R. APP. P. 26.1(b).
The trial court appointed Orlando Kell to represent Appellant at trial.
       On July 22, 2019, after no reporter’s record was filed, we ordered Appellant to timely
provide written proof to this court that the reporter’s record has been requested or to file
Appellant’s brief, but no reporter’s record or brief was filed.
         After this court contacted Appellant’s counsel, Orlando Kell filed a motion to withdraw
in this court.
        We ABATE this appeal and REMAND the cause to the trial court. We ORDER the trial
court to rule on Orlando Kell’s motion to withdraw within TEN DAYS of the date of this order.
        We FURTHER ORDER the trial court to file supplemental clerk’s and reporter’s records
in this court, not later than FIFTEEN DAYS from the date of this order. The records shall
include (1) a transcription of the motion to withdraw hearing, if any; (2) copies of any
documentary evidence admitted; and (3) copies of all motions filed with, or ruled on by, the trial
court regarding the motion to withdraw, e.g., motion to withdraw, motion for substitution of
counsel, or motion appointing counsel on appeal. See id.
        The child’s “need for permanence is the paramount consideration for the child’s present
and future physical and emotional needs.” See Dupree v. Tex. Dep’t of Protective & Regulatory
Servs., 907 S.W.2d 81, 87 (Tex. App.—Dallas 1995, no writ). To protect the child, this court
must render its decision “with the least possible delay,” and any further delays in addressing
court-appointed appellate counsel will not only hinder this court in its duty, but may adversely
affect the child. See TEX. R. APP. P. 35.3(c); In re J.L., 163 S.W.3d 79, 82 (Tex. 2005) (quoting
TEX. FAM. CODE ANN. § 263.405(a) (West 2014)).
      All other appellate deadlines are SUSPENDED pending further order of this court.




                                                 _________________________________
                                                 Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of August, 2019.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court